 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   TERRY SHORTS,                                      No. 2:19-cv-0797 KJM KJN P
12                        Petitioner,
13             v.                                       ORDER
14   C. PFEIFFER,
15                        Respondent.
16

17             Petitioner has requested the appointment of counsel. There currently exists no absolute

18   right to appointment of counsel in habeas proceedings. See Nevius v. Sumner, 105 F.3d 453, 460

19   (9th Cir. 1996). However, 18 U.S.C. § 3006A authorizes the appointment of counsel at any stage

20   of the case “if the interests of justice so require.” See Rule 8(c), Fed. R. Governing § 2254 Cases.

21   On January 17, 2020, the undersigned recommended that respondent’s motion to dismiss be

22   granted as barred by the statute of limitations. Thus, the court does not find that the interests of

23   justice would be served by the appointment of counsel.

24             Accordingly, IT IS HEREBY ORDERED that petitioner’s request for appointment of

25   counsel (ECF No. 27) is denied without prejudice to a renewal of the motion at a later stage of the

26   proceedings.

27   Dated: February 18, 2020
     /shor0797.110
28
